Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release April 29, Catalyst improves Q1 results despite declining markets Richmond, (BC) – Catalyst Paper (TSX:CTL) recorded net earnings of $21.0 million ($0.06 per common share) on sales of $352.5 million in the first quarter of 2009. This contrasts with a net loss of $48.5 million ($0.13 per common share) on sales of $492.2 million in the final quarter of last year. These results reflect the actions Catalyst has taken to improve its cost base and competitive position in the face of unprecedented economic and market challenges. Quarterly results were further improved by a $30.7 million gain on a debt buy-back. In response to the continuation of the severe demand declines of late 2008, Catalyst announced further indefinite capacity closures and took additional temporary curtailments. Production curtailments during the quarter totalled 180,300 tonnes and occurred at all operations affecting all product lines. Net earnings before specific items in the first quarter of 2009 were $8.6 million, compared to $9.3 million in the preceding quarter ($0.02 per common share in both cases). Catalyst posted operating earnings during the first quarter of $24.2 million, up from $11.5 million in the last quarter of 2008. At $61.1 million, earnings before interest, taxes, depreciation and amortization (EBITDA) were comparable to the $64.7 million in the preceding quarter, and were significantly improved over $12.1 million in the same quarter a year earlier.
